Opinion issued December 10, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00934-CR
                             ———————————
                   IN RE SAMUEL ROY JACKSON, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Samuel Roy Jackson, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, seeking issuance of a writ of mandamus directing

the trial court to vacate his “void judgment [of] conviction.” 1 We dismiss the petition

for want of jurisdiction.



1
      The underlying case is The State of Texas v. Samuel Roy Jackson, cause number
      913043, in the 183rd District Court of Harris County, Texas, the Honorable Vanessa
      Velasquez presiding.
      In October 2004, a jury found relator guilty of the felony offense of aggravated

robbery with a deadly weapon and assessed his punishment at confinement for thirty-

five years. See Jackson v. State, No. 01-04-01137, 2005 WL 3072018 (Tex. App.—

Houston [1st Dist.] Nov. 17, 2005, pet. withdrawn) (mem. op., not designated for

publication). Relator’s mandamus petition is a collateral attack on a final felony

conviction and, therefore, falls within the scope of a post-conviction writ of habeas

corpus under article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. art. 11.07. Article 11.07 provides the exclusive means to challenge the

conviction. See id.; Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115,

117 (Tex. Crim. App. 2013). Although “the courts of appeals have mandamus

jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has

jurisdiction in final post-conviction felony proceedings.” In re McAfee, 53 S.W.3d

715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); see also In re

Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding) (“Article 11.07 contains no role for the courts of appeals.”).

Accordingly, we do not have jurisdiction over relator’s mandamus petition.

      We dismiss the petition for want of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           2